The court finds that the money advanced to the relator by The Diamond Alkali Company was paid for and on behalf of all parties in interest, and in order to avoid the delay necessary in the allowance and payment by the Commission, and to meet the *460immediate necessities of the relator. The court, therefore, finds that the relator is not entitled to the writ prayed for, but that the said The Diamond Alkali Company is entitled to the writ prayed for in its cross-petition.
It is, therefore, ordered and adjudged that a writ of mandamus issue as prayed for by the said company in its prayer.

Writ denied to relator, but to issue in favor of The Diamond Alkali Co. on cross-petition.

Wanamaker, Jones, Johnson and Donahue, JJ-, concur.